Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 15, 1971, disqualifying claimant from receiving unemployment insurance benefits effective February 27, 1971, on the ground that she voluntarily left her employment without good cause. Claimant’s notice of appeal from the October 15 decision of the board was dated January 3, 1972. On January 11, 1972 the Industrial Commissioner moved this court for an order dismissing claimant’s appeal as untimely (Labor Law, § 624). By decision dated April 11, 1972, we granted the Industrial Commissioner’s motion to dismiss the appeal as untimely and denied claimant’s cross motion for an extension of time. On May 31, 1972 claimant’s application to the board for a rescission of its prior decision was denied. Claimant now appeals from the board’s order denying her application to reopen and reconsider the board’s prior decision. An application to the Unemployment Insurance Appeal Board to reopen and reconsider a prior decision is addressed to the discretion of the board. We find nothing in the record or in claimant’s brief to support her contention that the board abused its discretion in refusing to reopen its prior decision. In any event, we have examined the merits and find no support for claimant’s contentions. Decision affirmed, without costs. Greenblott, J. P., Cooke, Sweeney, Kane and Main, JJ., concur.